DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. Examiner notes, Applicant did not file an Information Disclosure Statement (IDS).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] method comprising: accessing sets of operations data and performance data, the operations data representing a plurality of values of an operations parameter collected over a period of time from a retail store and the performance data representing a value of a performance parameter measured for each of the plurality of values of the operations data; generating based on the sets of operations data and performance data, a risk-controlled relationship model by: generating based on the sets of operations data and performance data, an initial relationship model predicting a performance metric across a range of operations parameters; generating multiple intermediate relationship models using each of multiple subsamples of the operations data and performance data; identifying a confidence interval for the initial relationship model based on a comparison between the initial relationship model and the multiple intermediate relationship models; selecting an operations threshold using the confidence interval; and generating the risk-controlled relationship model based on the initial relationship model and the operations threshold; and selecting a value of the operations parameter for use in the retail store using the risk- controlled relationship model.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of selecting operations of a retail store based on performance of a retail store by accessing operations and performance data collected from a retail store, generating a risk-control model based on operation and performance data by generating an initial and intermediate models, identifying a confidence interval for the initial model and intermediate models, selecting an operations threshold using the confidence interval, generating the risk-controlled relationship model based on the initial relationship model and operations threshold, and selecting operations parameters for use in the retail store using the risk-controlled relationship model.
As a whole, each of the limitations above manage sales and marketing activities of retailers allocating product for sale at stores from distribution or fulfillment centers to retail store locations; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, claims 1-8 do not recite any additional elements. Further, the remaining claims recite the additional elements beyond the recited abstract idea of “point of sales devices” in claim 9, “Internet of Things devices” in claim 10, “[a] non-transitory computer readable storage medium storing executable computer program instructions, the computer program instructions when executed by a processor causing the processor to”  in claim 11, “[a] system comprising: a database …; and a … system comprising a processor and a non-transitory computer-readable medium, … communicatively coupled to the database” in claim 20;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Kumar, et al. (US 20190287125 A1) at [0078] (discussing the invention may be embodied by computer readable program instructions may be provided to a processor of a general purpose computer) and Applicant’s specification at [0043] (discussing the operations of the invention represent computer-executable instructions executed by processors). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the “captured” by point of sale and internet of things devices and databased “storing” limitations, while “captured” and “storing” data is abstract, when analyzed with the additional elements beyond the abstract idea, these limitations are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar, et al. (US 20190287125 A1), hereinafter Kumar.
Regarding claim 1, Kumar discloses a method comprising ([0074], [0116]): 
accessing sets of operations data and performance data, the operations data representing a plurality of values of an operations parameter collected over a period of time from a retail store and the performance data representing a value of a performance parameter measured for each of the plurality of values of the operations data ([0037], [0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, a service computing device receives price and transaction information of particular items offered by merchants from a plurality of different POS locations of merchants, including an itemized listing of the items being acquired, the price being paid for each item, geolocation data indicating a geographic POS location of a particular transaction, and associates the price and transaction information with buyer profiles, and merchant profiles, including a list of current items offered by the merchant, hours of operation); 
generating based on the sets of operations data and performance data, a risk- controlled relationship model by: 
generating based on the sets of operations data and performance data, an initial relationship model predicting a performance metric across a range of operations parameters ([0019]-[0020], [0069], [0078]-[0083], [0119], figs. 5 & 8, the computing the transaction information is associated with respective buyer profiles using one or more probabilistic models by comparing the transaction information across multiple buyer profiles indicating past behavior of similar buyers, [0020], [0058]-[0059], [0064], the probabilistic models determines a confidence score of possible matches with existing buyer profiles, wherein the probabilistic model is an initially trained model ; 
generating multiple intermediate relationship models using each of multiple subsamples of the operations data and performance data ([0058]-[0061], [0063]-[0064], [0080], [0083], the computing device  compares the transaction information across multiple buyer profiles using the probabilistic model, which includes a statistical model periodically updated and re-trained based on new training data, that determines a confidence score of possible matches by taking into consideration different aspects/pieces of the item purchase information such as time, date, items purchased, etc., (i.e. generating each model of the probabilities for each of the plurality of buyer profiles - generate multiple intermediate relationship models)); 
identifying a confidence interval for the initial relationship model based on a comparison between the initial relationship model and the multiple intermediate relationship models ([0061], [0081], [0083]-[0086], from the plurality of buyer profiles, if there is not a single matching buyer profile with a sufficiently high confidence match (i.e. based on a comparison between the initial relationship model and the multiple intermediate relationship models), the computing devices determines probabilities/confidence scores for relating the particular transaction information with the plurality of buyer profiles  (i.e. identifying confidence level for one or more particular buyer profile that exceeds the first and/or second threshold discussed below - identifying confidence interval), including a confidence score/probability for each of a first and second buyer profile, taking into consideration numerous aspects of the purchase information using the probabilistic models (i.e. determining confidence score for each of the potentially matching buyer profiles using an initially trained or retrained probabilistic model - based on a comparison between the initial relationship model and the multiple intermediate relationship models)); 
selecting an operations threshold using the confidence interval ([0064]-[0065], [0088], wherein a threshold level of confidence may be specified, and may include a first threshold different than a second threshold); and 
generating the risk-controlled relationship model based on the initial relationship model and the operations threshold ([0083]-[0086], if the confidence score for any of the existing profiles exceeds a first threshold, that buyer profile is associated with the transaction, and if the confidence meets a second threshold of high-level confidence for more than one buyer profiles, the transaction information can be associated with multiple buyer profiles and the multiple profiles are merged together); and 
selecting a value of the operations parameter for use in the retail store using the risk- controlled relationship model ([0124], fig. 8, 816, the computing device may determine pricing information for the particular item based on the item price information and/or the transaction information associated with the subset of merchant profiles, including by determining a subset of buyer profiles, analyzing transactions for the particular item conducted by the associated buyers, and determining a recommended pricing of the item that is appropriate for the buyers that share one or more characteristics, [0030], [0051], [0103], the transaction information from a plurality of buyer profiles can be aggregated and analyzed to determine characteristics of buyers that are customers or potential customers of a particular merchant, to determine a subset of buyers, and to determine the prices paid for particular items by particular buyers or categories of buyers).
Regarding claim 2, Kumar discloses the method of claim 1 (as above), wherein the operations parameter includes employee timesheet data, employee schedule data, mobile device location data, employee assignment data, or retail store operating hours ([0037], [0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, a service computing device receives price and transaction information of particular items offered by merchants from a plurality of different POS locations of merchants, including geolocation data indicating a geographic POS location of a particular transaction, and associates the price and transaction information with merchant profiles, including a list of current items offered by the merchant, hours of operation).
Regarding claim 3, Kumar discloses the method of claim 1 (as above), wherein the performance data includes payment transaction data, revenue data, profit data, interaction conversion data, transaction volume data, transaction amount data, or physical traffic data ([0037], [0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, a service computing device receives price and .
Regarding claim 4, Kumar discloses the method of claim 1 (as above), further comprising generating each of the multiple subsamples of the operations data and the performance data by selecting a subset of data points from the operations data and the performance data, where each of the data points in each is selected one or more times ([0058]-[0061], [0063]-[0064], [0080], [0083], the computing device  compares the transaction information across multiple buyer profiles using the probabilistic model, which includes a statistical model periodically updated and re-trained based on new training data, that determines a confidence score of possible matches by taking into consideration different aspects/pieces of the item purchase information such as time, date, items purchased, etc., (i.e. training or retraining model using data for each of the plurality of buyer profiles - generate multiple subsamples)).
Regarding claim 5, Kumar discloses the method of claim 1 (as above), wherein identifying the confidence interval comprises: segmenting the plurality of values of the operations data into multiple intervals; comparing the multiple intermediate relationship models over each of the multiple intervals to determine a confidence value associated with each of the multiple intervals; and identifying one or more of the multiple intervals as defining a lower bound of the confidence interval based on the confidence value for the identified interval being less than a specified confidence threshold ([0061], [0081], [0083]-[0086], from the plurality of buyer profiles, if there is not a single matching buyer profile with a sufficiently high confidence match, the computing devices determines probabilities/confidence scores relating the particular transaction information with the plurality of buyer profiles (i.e. segmenting each the plurality of values for each transaction and profile pair, comparing the multiple intermediate relationship models over each of the multiple intervals by determining each confidence score for the profile not exceeding the threshold), if the confidence score for any of the existing profiles does not exceed a first or second threshold, that buyer profile is not associated with the transaction,  (i.e. identifying profiles with confidence level that does not exceed the threshold discussed below - identifying one or more of the multiple intervals as defining .
Regarding claim 6, Kumar discloses the method of claim 5 (as above), wherein selecting the operations threshold using the confidence interval comprises selecting a value as the operations threshold that intersects the lower bound of the confidence interval ([0061], [0081], [0083]-[0086], if the confidence score for any of the existing profiles does not exceed a first or second threshold, that buyer profile is not associated with the transaction, [0064]-[0065], [0088], wherein a threshold level of confidence may be specified, and may include a first threshold different than a second threshold).
Regarding claim 7, Kumar discloses the method of claim 1 (as above), wherein generating the risk-controlled relationship model based on the initial relationship model and the operations threshold comprises capping the initial relationship model at the operations threshold ([0061], [0081], [0083]-[0086], if the confidence score for any of the existing profiles does not exceed a first or second threshold, that buyer profile is not associated with the transaction, any buyer profile that does exceed a first threshold, that buyer profile is associated with the transaction).
Regarding claim 9, Kumar discloses the method of claim 1 (as above), wherein the performance data is captured by one or more point of sale devices in the retail store ([0033], each merchant device 104 may include an instance of a merchant application 110 that executes on the respective merchant device 104 and provides POS functionality to the merchant device 104 to enable the merchant 108 to accept payments at a POS location).
Regarding claim 10, Kumar discloses the method of claim 1 (as above), wherein the operations data is captured by one or more Internet of Things devices in the retail store ([0033], each merchant device 104 may include an instance of a merchant application 110 that executes on the respective merchant device 104 and provides POS functionality to the merchant device 104, [0035], [0174], a buyer 114 may have a buyer device 116 that may execute a buyer application 118, such as smart phones, tablet computers, wearable computing devices, watches, or the like, wherein the buyer application 118 may include electronic payment capability, which enables the Techterms.com, available at https://web.archive.org/web/20190607014018/https://techterms.com/ definition/internet_of_things (captured, Jun. 7, 2019)).
Regarding claims 11 & 13-18, these claims are substantially similar to claims 1-7, respectively, and are, therefore, rejected on the same basis as claims 1-7. While claims 11 & 13-18 are directed toward a computer-readable medium, Kumar discloses a computer-readable medium, as claimed. [0156]-[0161].
Regarding claim 12, the non-transitory computer readable storage medium of claim 11 (as above), wherein the sets of operations data and performance data are first sets of operations data and performance data that correspond to a first business with a first physical location ([0037], [0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, a service computing device receives price and transaction information of particular items offered by merchants from a plurality of different POS locations of merchants, including an itemized listing of the items being acquired, the price being paid for each item, geolocation data indicating a geographic POS location of a particular transaction, and associates the price and transaction information with buyer profiles, and merchant profiles, including a list of current items offered by the merchant, hours of operation) and wherein the risk-controlled relationship model is a first risk-controlled relationship model ([0020], [0058]-[0059], [0063]-[0064], the probabilistic models determines a confidence score of possible matches with existing buyer profiles, wherein the probabilistic model based on the various transaction information, such as location of the transaction, merchant, including the confidence score for transactions that took place at the same merchant POS location (i.e. generating and training models to produce probabilities/confidence at a first merchant location or merchant category using transactions at the first merchant location/category - a first risk controlled relationship model),  and wherein the processor is further caused to: access second sets of operations data and performance data corresponding to a second business with a second physical location ([0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, a service computing device receives price and transaction information of particular items offered by merchants from a plurality of different POS locations of merchants, including an itemized listing of the items being acquired, the price being paid for each item, geolocation data indicating a geographic POS location of a particular transaction, and associates the price and transaction information with buyer profiles, and merchant profiles, including a list of current items offered by the merchant, hours of operation); and 
generating a second risk-controlled relationship model based on the second sets of operations data and performance data;  wherein the first risk-controlled relationship model and the second risk-controlled relationship model are different  ([0020], [0058]-[0059], [0063]-[0064], the probabilistic models determines a confidence score of possible matches with existing buyer profiles, wherein the probabilistic model based on the various transaction information, such as location of the transaction, merchant, including the confidence score for transactions that took place at the same merchant POS location (i.e. generating and training models to produce probabilities/confidence at a second merchant location or merchant category using transactions at the first merchant location/category different from the first merchant location/category - a second risk controlled relationship model different from a first), [0068], [0070]-[0071], wherein the confidence levels are assigned to transactions by the analysis module that updates probability models based on the geographic locations of merchants and where a transaction takes place, the type of merchant  (i.e. assigning probabilities/confidence at a second merchant location or merchant category using transactions at the first merchant location/category different from the first merchant location/category - a second risk controlled relationship model different from a first)).
Regarding claim 20, Kumar discloses a system comprising ([0156]-[0161]):
a database storing ([0057], transaction information, the buyer profiles 128 and merchant profiles 124 are created and maintained using suitable data storage or database, including relational databases) operations data and performance data, the operations data representing a plurality of values of an operations parameter and the performance data representing a value of a performance parameter measured for each of the plurality of values of the operations data ([0037], [0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, a service computing device receives price and transaction information of particular items offered by merchants from a plurality of different POS locations of merchants, including an itemized listing of the items being acquired, the price being paid for each item, geolocation data indicating a geographic POS location of a particular transaction, and associates the price and transaction information with buyer profiles, and merchant profiles, including a list of current items offered by the merchant, hours of operation); and 
a performance optimization system comprising a processor and a non-transitory computer-readable medium ([0156]-[0161]), 
the performance optimization system communicatively coupled to the database ([0037], [0079]-[0088], [0099], [0116]-[0119], fig. 5, fig. 8, the service computing device receives price and transaction information of particular items offered by merchants from a plurality of different POS locations of merchants, including an itemized listing of the items being acquired, the price being paid for each item, geolocation data indicating a geographic POS location of a particular transaction, and associates the price and transaction information with buyer profiles, and merchant profiles, including a list of current items offered by the merchant, hours of operation) and configured to apply a risk-controlled relationship model to select an operations parameter for a retail store ([0083]-[0086], if the confidence score for any of the existing profiles exceeds a first threshold, that buyer profile is associated with the transaction, and if the confidence meets a second threshold of high-level confidence for more than one buyer profiles, the transaction information can be associated with multiple buyer profiles and the multiple profiles are merged together), the risk-controlled relationship model generated based on the operations data and the performance data and representing a relationship between the operations data and the performance data for values of the operations data ([0019]-[0020], [0069], [0078]-[0083], [0119], figs. 5 & 8, the computing the  that are below an upper threshold selected based on a confidence interval associated with the operations data and the performance data ([0083]-[0086], if the confidence score for any of the existing profiles exceeds a first threshold, that buyer profile is associated with the transaction, and if the confidence meets a second threshold of high-level confidence for more than one buyer profiles, the transaction information can be associated with multiple buyer profiles and the multiple profiles are merged together).


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. (US 20190287125 A1), hereinafter Kumar, in view of Han, et al. (US 10366378 B1), hereinafter Han.
Regarding claim 8, Kumar discloses the method of claim 1 (as above). Further, while Kumar discloses wherein generating the risk-controlled relationship model based on the initial relationship model and the operations threshold comprises … at the operations threshold ([0083]-[0086], if the confidence score for any of the existing profiles exceeds a first threshold, that buyer profile is associated with the transaction, and if the confidence meets a second threshold of high-level confidence for more than one buyer profiles, the transaction information can be associated with multiple buyer profiles and the multiple profiles are merged together), Kumar does not expressly disclose the following remaining elements, which however, are taught by further teachings in Han
Han teaches wherein generating the risk-controlled relationship model based on the initial relationship model and the operations threshold comprises smoothing the initial relationship model to an asymptote (cl. 24, ln. 31-56, the risk analysis component 128 generates a risk score based on transaction data, and compares to a risk threshold to approve or decline a transaction, wherein the risk threshold may be a dynamically changing value based on parameters of the time of day, geo-location or price of the item, wherein weights of parameters are adjustable to achieve a “best balance” between correct estimation/accuracy for low risk transactions and correct estimation for high risk transactions, wherein the adjustment is terminated when the rate of successful weight adjustment, as measured by successive improvements in mean square error, begins to asymptote or flattens out).

Regarding claim 19, this claim is substantially similar to claim 8, and is, therefore, rejected on the same basis as claim 1. While claim 19 is directed toward a computer-readable medium, Kumar discloses a computer-readable medium, as claimed. [0156]-[0161].


	


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Internet of Things, Techterms.com, available at https://web.archive.org/web/20190607014018 /https://techterms.com/ definition/internet_of_things (captured, Jun. 7, 2019) disclosing “Internet of Things” “is an umbrella term that refers to anything connected to the Internet. It includes traditional computing devices, such as laptops, tablets, and smartphones.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623